Citation Nr: 0506830	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-05 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes 
mellitus, currently rated 40 percent disabling.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for diabetes mellitus and 
hypertension, and denied service connection for post-
traumatic stress disorder, right eye cataract, thyroid, right 
ankle disability, and left knee disability.  

In May 2002, the veteran filed a notice of disagreement with 
all of the determinations, except for post-traumatic stress 
disorder.  A statement of the case was issued in December 
2002.  When the veteran filed his substantive appeal in 
February 2003, he specifically stated that he only wished to 
proceed with the issues of an increased rating for diabetes 
mellitus and service connection for the right ankle and left 
knee conditions.  As the other issues were not specifically 
addressed in the appeal, they are not before the Board.

When the RO initially granted service connection for diabetes 
mellitus in April 2002, a 20 percent rating was assigned, 
effective July 9, 2001.  In April 2003, the RO determined 
that an earlier effective date of February 19, 2001 was 
warranted, and assigned an increased rating of 40 percent 
beginning January 24, 2003.  As a 40 percent evaluation is 
not the maximum rating available for this disability, the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2004, the veteran presented additional evidence with 
the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2004).  However, the 
document submitted is a request for the transfer of his 
records to the RO for the purpose of processing a claim of 
service connection for PTSD.  Also, in the October 2004 
brief, the veteran's representative listed the issues of 
service connection for cataracts of the right eye and a 
thyroid condition.  As stated, the veteran limited the 
current appeal to the issues listed on the face of this 
decision and remand.  Therefore, the Board refers these 
issues to the RO.  

The issues of service connection for right ankle and left 
knee arthritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of February 19, 2001 to January 22, 2003, 
the veteran's diabetes mellitus was productive of no more 
than the required use of an oral hypoglycemic agent and 
restricted diet.  

2.  For the period beginning January 23, 2003, the veteran's 
diabetes mellitus is productive of no more than the required 
use of insulin, restricted diet, and regulation of 
activities. 


CONCLUSIONS OF LAW

1.  For the period of February 19, 2001 to January 22, 2003, 
the criteria for a rating in excess of 20 percent for 
diabetes mellitus were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2004).  

2.  For the period beginning January 23, 2003, the criteria 
for a rating in excess of 40 percent for diabetes mellitus 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in March 2002, as well as by the 
discussions in the December 2002 statement of the case (SOC) 
and the April 2003 supplemental statement of the case (SSOC).  
By means of these documents, the veteran was told of the 
requirements to establish service connection and increased 
ratings, of the reasons for the denial of his claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided a VCAA notice prior 
to the April 2002 denials of his claims.  Therefore, there 
are no defects with respect to the timing of the VCAA notice 
requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination was conducted in August 2002, and the 
report is associated with the claims file.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.

Increased Rating for Diabetes Mellitus

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found; this is a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).  With regard to 
the disability at issue, the Board finds that the evidence 
only shows an increase in the disability on January 23, 2003, 
rather than January 24, 2003 as decided by the RO in April 
2003.  

Diabetes mellitus is rated under the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A 10 percent rating is 
assigned for diabetes mellitus manageable by restricted diet 
only.  A 20 percent rating is assigned for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants a 40 percent rating.  A 60 percent rating is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A total rating of 100 
percent is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1), 
compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Also, noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  

Service medical records are silent for any findings or 
complaints of diabetes mellitus.  On February 19, 2002, VA 
received the veteran's claim alleging entitlement to service 
connection for diabetes mellitus.  Initially, the RO granted 
service connection for diabetes mellitus and assigned a 20 
percent rating, effective July 9, 2001.  In a later decision 
of April 2003, the RO determined that February 19, 2001, one 
year prior to the date of the claim, was the proper effective 
date for the 20 percent rating.  

Records and statements from a private physician, covering a 
period from August 1997 to January 2003, reveal treatment for 
diabetes mellitus.  In March 2002, it was noted that the 
veteran had to follow a strict diet.  VA records, dating back 
to February 2002, show that the veteran was diagnosed with 
diabetes mellitus.  During this time, the veteran was 
prescribed medication for the control of his condition.  

On an August 2002 VA examination, the veteran was using 
Glucophage, but his sugar was not controlled.  The examiner 
found that except for hypertension, the veteran was without 
diabetic complications.  

In a January 23, 2003 report, the physician stated that due 
to the ineffectiveness of the medication, it was necessary to 
start the veteran on insulin.  On a January 24, 2003 visit to 
a VA facility, the veteran was given instructions on the 
self-administration of insulin.  According to the RO, the 
evidence also revealed that the veteran had to regulate his 
activities when insulin was prescribed in January 2003. 

Based on the evidence of record, the Board finds that a 20 
percent rating for the period from February 19, 2001 to 
January 22, 2003 is warranted.  During this period, the 
veteran was on a restricted diet and was using medication for 
the control of his diabetes.  There are no indications 
showing that at any time prior to February 2002, that the 
veteran's diabetes mellitus required more than medication for 
control.  Therefore, the criteria used to assign a 20 percent 
rating for this period adequately represent the disability 
picture presented for this period.  At the time, the veteran 
was not using insulin and there are no indications that his 
activities were regulated.  Overall, there is not a question 
as to which rating should apply with respect to the period of 
February 19, 2001 to January 22, 2003.  38 C.F.R. § 4.7.

Here, the records clearly show that the veteran was to start 
using insulin due to the ineffectiveness of the oral 
medication.  This was noted in the January 23, 2003 private 
report, and the instructions on self-administration of 
insulin were noted the following day by a VA examiner.  
Therefore, the RO determined that the criteria for a 40 
percent rating were met.  The evidence does not show, and the 
veteran has not argued, that he suffers from episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  The only other complication, 
hypertension, currently receives a separate rating of 20 
percent.  Therefore, the disability picture presented for the 
period beginning January 23, 2003 does not meet the criteria 
for a 60 percent rating, and there is not a question as to 
which rating should apply.  38 C.F.R. § 4.7.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7913, do not provide a basis to assign an evaluation higher 
than the 20 percent in effect from February 19, 2001 to 
January 22, 2003, and the 40 percent rating in effect from 
January 23, 2003.  

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his diabetes mellitus has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met. 

Here, the preponderance of the evidence does not support 
entitlement to a rating in excess of 40 percent rating for 
the period beginning January 23, 2003.  For the period from 
February 19, 2001 to January 22, 2003, the preponderance of 
the evidence is against the claim, therefore the application 
of the benefit of the doubt doctrine contemplated by 38 
U.S.C.A. § 5107 (West 1991) is inappropriate.  


ORDER

Entitlement to a rating in excess of 20 percent for the 
period from February 19, 2001 to January 22, 2003 denied.

Entitlement to a rating in excess of 40 percent for the 
period beginning January 23, 2003 is denied.  


REMAND

The veteran argues that he currently suffers from right ankle 
and left knee arthritis due to the nature of his service.  
The service medical records are negative for any right ankle 
and left knee complaints.  However, service records show that 
the veteran received awards and decorations associated with 
combat service, and a parachute badge.  The Board points out 
that satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2004).  
Therefore, it is reasonable to find that the nature of the 
veteran's service resulted in strain and injuries to the 
ankles and knees.  

At an August 2002 VA orthopedic examination, the examiner was 
focused on the question of arthritis secondary to Agent 
Orange exposure and determined that the veteran's 
degenerative osteoarthritis of the left knee and right ankle 
were not related to service.  VA treatment notes from August 
28, 2002, wherein the veteran discussed his concerns with the 
treating VA physician reveal that the veteran's treating 
physician agreed with the veteran's assessment that his 
current arthritis is due to jumps made as a paratrooper.    

As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, 
a veteran is entitled to a complete VA medical examination 
that includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
Therefore, if the VA physician who examined the veteran is 
available, then the physician should provide an addendum to 
the report.  If that examiner is not available, then the 
veteran should be afforded another examination.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should forward the claims 
folder to the examiner who conducted the 
August 2002 VA examination.  The examiner 
must provide an addendum to the report 
that offers a nexus opinion addressing 
whether it is at least as likely as not 
that any current right ankle and left 
knee arthritis disabilities were incurred 
in or aggravated during the veteran's 
period of active duty, including his 
combat service.  A complete rationale for 
all opinions expressed must be provided.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.  
If the examiner finds that an examination 
is necessary, or if the examiner who 
conducted the examination in August 2002 
is not available to offer such a nexus 
opinion, then the veteran must be 
afforded a VA examination.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiners review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examiner should 
acknowledge such review in the 
examination report.  The examination 
report should be typed.  

2.  Thereafter, the AMC should review the 
veteran's claims of entitlement to 
service connection for right ankle 
arthritis and left knee arthritis.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


